TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00784-CR


                              James Allen Brickley, Appellant

                                                 v.

                                The State of Texas, Appellee


                FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           NO. 77174, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant James Allen Brickley filed his notice of appeal on October 31, 2019.

The reporter’s record was due on December 10, 2019. On reporter’s requests, the time for filing

was extended to March 11, 2020. On March 11, 2020, Ms. Virginia Bunting requested a fourth

extension of time. We order Bunting to file the reporter’s record in this cause no later than

March 25, 2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Bunting

being called before the Court to show cause why she should not be held in contempt of this

order.

              It is ordered on March 19, 2020.


Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish